Citation Nr: 1825877	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  15-40 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a separate evaluation for bronchial asthma distinct from the evaluation for sleep apnea.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from March 1988 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In written correspondence from September 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw the appeal for the claim for a separate evaluation for bronchial asthma.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for a separate evaluation for bronchial asthma have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C. § 7105, the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision and may also be withdrawn on the record at a hearing before the Board.  38 C.F.R. § 20.202.

Here, the Veteran submitted a written statement in September 2017 indicating that he wished to "cancel" his claim for sleep apnea and asthma.  The record also contains additional correspondence from January 2018 from the Veteran's representative confirming the Veteran's desire to withdraw his claim.  Therefore, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception does not currently exist with respect to the Veteran's claim for a separate evaluation for bronchial asthma.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal is dismissed.


ORDER

The appeal for a separate evaluation for bronchial asthma is dismissed.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


